Case 5:19-cv-02158 Document 1-1 Filed 11/08/19 Page 1 of 7 Page ID #:10
                                                                          Exhibit A




                                                                          Exhibit A
Case 5:19-cv-02158 Document 1-1 Filed 11/08/19 Page 2 of 7 Page ID #:11
                                                                          Exhibit A




                                                                          Exhibit A
Case 5:19-cv-02158 Document 1-1 Filed 11/08/19 Page 3 of 7 Page ID #:12
                                                                          Exhibit A




                                                                          Exhibit A
Case 5:19-cv-02158 Document 1-1 Filed 11/08/19 Page 4 of 7 Page ID #:13
                                                                          Exhibit A




                                                                          Exhibit A
Case 5:19-cv-02158 Document 1-1 Filed 11/08/19 Page 5 of 7 Page ID #:14
                                                                          Exhibit A




                                                                          Exhibit A
Case 5:19-cv-02158 Document 1-1 Filed 11/08/19 Page 6 of 7 Page ID #:15
                                                                          Exhibit A




                                                                          Exhibit A
Case 5:19-cv-02158 Document 1-1 Filed 11/08/19 Page 7 of 7 Page ID #:16
                                                                          Exhibit A




                                                                          Exhibit A
